 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    L.M., a minor, by and through his guardian        No. 1:17-cv-01123-DAD-JLT
      ad litem, GRISELDA MARTIN,
12
                           Plaintiffs,
13                                                      ORDER GRANTING PETITION FOR
              v.                                        MINOR’S COMPROMISE
14
      KERN HIGH SCHOOL DISTRICT and                     (Doc. No. 36)
15    DOES 1–100,
16                         Defendants.
17

18           On February 11, 2019, plaintiff L.M., by and through his guardian ad litem Griselda

19   Martin, filed a petition for approval of a compromise of his claims against defendant Kern High

20   School District (the “District”). (Doc. No. 36.) The District has not opposed the petition. A

21   hearing on the petition was held on March 7, 2019. For the reasons set forth below, the court will

22   grant the petition.

23                                            BACKGROUND

24           L.M. suffers from severe cerebral palsy. (Id. at 3.) As a result, L.M. is confined to a

25   special wheelchair and “is completely dependent on others for all of his activities of daily living,

26   including feeding, ambulating, toileting, dressing, and bathing.” (Id. at 3.) At the time of the

27   incident giving rise to this action, L.M. was a special education student at Mira Monte High

28   School, a high school within the District. (Id. at 4–5.)
                                                        1
 1          Plaintiff alleges that, on January 10, 2017, while in the custody of the District, L.M.

 2   suffered an injury. (Id. at 4–5.) On that date, L.M. was picked up—as he usually was—at the

 3   curb in front his home by a school bus with a hydraulic lift provided by the District. (Id. at 4.) At

 4   school, L.M. was wheeled into a special education classroom and, after the school day was

 5   complete, he was placed on a school bus to be driven home. (Id.) The afternoon bus driver

 6   noticed that L.M. “was not himself” and was “unusually reserved and quiet.” (Id.) Upon

 7   dropping L.M. off in front of his home where his stepfather was waiting for him, the bus driver

 8   told the stepfather that L.M. was not feeling well. (Id.) After L.M. was wheeled inside his home,

 9   his mother, Griselda Martin, immediately noticed L.M. was not well. (Id.) L.M looked at his

10   mother and began to cry. (Id.) Ms. Martin started to examine L.M.’s lower legs but, when she

11   tried to lift L.M.’s pants, he yelled in pain. (Id.) Ms. Martin and her husband noticed that L.M.

12   had a bulge protruding on his right leg. (Id. at 4–5.) L.M. was rushed to the hospital where he

13   was diagnosed with a right femur fracture. On January 11, 2017, L.M. underwent an ultimately

14   successful surgical procedure to treat the femur fracture. (Id. at 5.)

15          On August 21, 2017, L.M., by and through his guardian ad litem, Ms. Martin, filed this

16   action, alleging that the District was responsible for L.M.’s femur breaking on January 10, 2017.

17   (Doc. Nos. 1; 36 at 5.) L.M. also alleged “other mistreatment by the [] District consisting of not

18   being given his special pureed diet at the beginning of the semester and not being taken home on

19   time.” (Doc. No. 36 at 5.) On November 13, 2018, the parties attended a mediation, where the

20   parties agreed to settle this action based upon the mediator’s proposal of $50,000.00 to resolve the
21   litigation. (Id.) The parties are now seeking this court’s approval of that proposal. (Id.)

22          Under the terms of the parties’ agreement, the District will pay plaintiff a total of $50,000.

23   (Id.; Doc. No. 38 at 2.) Of that amount, $8,250 will be awarded to plaintiff’s counsel of record as

24   attorneys’ fees, with costs totaling an additional $20,811.49. (Doc. No. 36 at 6.) As a result of

25   the January 11, 2017 surgical procedure to treat his fractured femur, plaintiff also has an

26   outstanding Medi-Cal lien of $5,851.75 that will be discharged by payment through the settlement
27   funds. (Id.) This leaves a total recovery to L.M. of $15,086.76, which will be deposited into a

28   custodial account established for his benefit and administered by his mother. (Id. at 6, 8.)
                                                        2
 1                                          LEGAL STANDARD

 2          This court has a duty to protect the interests of minors participating in litigation before it.

 3   Salmeron v. United States, 724 F.2d 1357, 1363 (9th Cir. 1983). To carry out this duty, the court

 4   must “conduct its own inquiry to determine whether the settlement serves the best interests of the

 5   minor.” Robidoux v. Rosengren, 638 F.3d 1177, 1181 (9th Cir. 2011) (quoting Dacanay v.

 6   Mendoza, 573 F.2d 1075, 1080 (9th Cir. 1978)); see also Salmeron, 724 F.2d at 1363 (“[A] court

 7   must independently investigate and evaluate any compromise or settlement of a minor’s claims to

 8   assure itself that the minor’s interests are protected, even if the settlement has been recommended

 9   or negotiated by the minor’s parent or guardian ad litem.”) (citation omitted).

10          In examining the fairness of a settlement of a minor’s federal claims, the Ninth Circuit has

11   held that a district court’s inquiry should focus solely on “whether the net amount distributed to

12   each minor plaintiff in the settlement is fair and reasonable, in light of the facts of the case, the

13   minor’s specific claim, and recovery in similar cases.” Robidoux, 638 F.3d at 1181–82; see also

14   id. at 1179 n.2 (limiting the court’s holding to cases involving federal claims only). Where a

15   settlement involves state law claims, federal courts generally are guided by state law. See

16   Tashima & Wagstaffe, California Practice Guide: Federal Civil Procedure Before Trial ¶ 15:138

17   (Cal. & 9th Cir. Eds. 2015) (“Federal courts generally require that claims by minors . . . be settled

18   in accordance with applicable state law. California law requires court approval of the fairness

19   and terms of the settlement.”). A settlement for a minor and attorney’s fees to represent a minor

20   must be approved by the court. Cal. Prob. Code § 3601; Cal. Fam. Code § 6602. Reasonable
21   expenses and court costs to be paid out of the settlement also must be approved by the court. Cal.

22   Prob. Code § 3601. Finally, the Local Rules of this court require the parties to make disclosures

23   regarding the minors involved, the nature of the controversy, the manner in which the

24   compromise was determined, and whether a conflict of interest may exist between the minor and

25   the minor’s attorney. See Local Rules 202(b)–(c).

26                                               DISCUSSION
27          In petitions for a minor’s compromise, courts typically consider such information as the

28   relative worth of the settlement amount, the circumstances of the settlement, counsel’s
                                                         3
 1   explanation of their views and experiences in litigating these types of actions, and other, similar

 2   compromises that have been approved by courts. See, e.g., Bravo v. United States, No. 1:14-cv-

 3   01004-AWI-JLT, 2016 WL 3418450, at *2–3 (E.D. Cal. June 22, 2016) (considering the posture

 4   of the case and the fact that the settlement occurred at a court-supervised settlement conference);

 5   Hagan v. Cal. Forensic Med. Grp., No. 2:07-cv-01095-LKK-AC, 2013 WL 461501, at *1 (E.D.

 6   Cal. Feb. 5, 2013) (considering court-approved minor’s settlements in other cases). Having

 7   considered the unopposed petition, the undersigned concludes that the settlement agreement is

 8   reasonable and in L.M.’s best interests.

 9          The proposed settlement agreement in this case provides that L.M. will receive

10   $15,086.76 of the overall $50,000.00 settlement offer. The petition avers that this amount is

11   reasonable “[g]iven the nature of L.M.’s injury which has resolved, the successful medical

12   treatment received, the fact that further medical treatment is not anticipated, and the time and

13   expense associated with litigating the claim.” (Doc. No. 36 at 6); (see also Doc. No. 36-2 at 3)

14   (Ms. Martin “believes the proposed settlement is fair, reasonable and in L.M.’s best interests.”)

15   The court notes that $5,851.75 of the overall $50,000.00 settlement offer will satisfy a Medi-Cal

16   lien that was imposed as a result of L.W.’s surgery to treat the injury. In effect then, the

17   settlement agreement provides L.M. with an individualized recovery and it also covers the

18   medical expenses L.M. incurred as a result of the alleged incident. The court has also examined

19   cases with similar factual allegations and finds that the recovery to L.M. in this case is

20   commensurate with minors’ compromises that have been approved in similar cases. See, e.g.,
21   Botello v. Morgan Hill Unified Sch. Dist., No. C09-02121 HRL, 2011 WL 5313965, at *1 (N.D.

22   Cal. June 6, 2011) (approving a recovery of $5,080.79 to a minor plaintiff exclusive of attorneys’

23   fees and costs for claims alleging that the school district failed to address and prevent harassment

24   which resulted in the minor’s skull being fractured); M.D. v. Rosedale Union Sch. Dist., No.

25   1:08-cv-01873-AWI-GSA, 2009 WL 1357440, at *2 (E.D. Cal. May 13, 2009) (recommending

26   approval of a recovery of $9,999.00 to a minor on claims that the school district failed to prevent
27   harassment which resulted in physical injuries to the minor), report and recommendation

28   adopted, No. 1:08-cv-01873-AWI-GSA, 2009 WL 1531014 (E.D. Cal. May 28, 2009).
                                                        4
 1           Moreover, the court finds that the amount deducted from the total recovery for attorneys’

 2   fees is reasonable here. The instant petition seeks an order awarding attorneys’ fees amounting to

 3   16.5% of the total recovery. (Doc. No. 36 at 6.) In the Eastern District of California, 25% of the

 4   recovery is a reasonable benchmark for attorneys’ fees in contingency cases involving minors.

 5   See, e.g., Mitchell v. Riverstone Residential Grp., No. 2:11-cv-02202-LKK-CKD, 2013 WL

 6   1680641, at *2 (E.D. Cal. Apr. 17, 2013); McCue v. South Fork Union Sch. Dist., NO. 1:10-cv-

 7   00233-LJO-MJS, 2012 WL 2995666, at *2 (E.D. Cal. Jul. 23, 2012); Welch v. Cty. of

 8   Sacramento, No. 2:07-cv-00794-GEB-EFB, 2008 WL 3285412, at *1 (E.D. Cal. Aug. 5, 2008);

 9   Red v. Merced Cty., No. 1:06-cv-01003-GSA, 2008 WL 1849796, at *2 (E.D. Cal. Apr. 23,

10   2008); Schwall v. Meadow Wood Apartments, No. 2:07-cv-00014-LKK, 2008 WL 552432, at *1,

11   (E.D. Cal. Feb. 27, 2008); Walden v. Moffett, No. 1:04-cv-06680-LJO-DLB, 2007 WL 2859790,

12   at *3 (E.D. Cal. Sept. 20, 2007). The court, therefore, finds an award of 16.5% of the total

13   recovery, or $8,250.00, as attorneys’ fees in this case is clearly reasonable.

14           Finally, the court finds that an award of $20,811.49 to cover plaintiff’s counsel’s costs in

15   litigating this matter is also reasonable. As confirmed by plaintiff’s counsel’s supplemental

16   declaration, these costs include costs associated with the taking of sixteen depositions in this

17   action (including court reporter and videographer fees as well as transcript costs), mediation

18   costs, filing fees, costs associated with service of process, witness fees, costs associated with the

19   obtaining of copies of medical records and other reasonable costs.1 (See Doc. No. 42.)

20   /////
21   /////

22
     1
23     The court notes that a not insignificant portion of the costs expended on plaintiff’s behalf—
     $4,110.00—are attributed by plaintiff’s counsel to “outside attorney [legal] research and writing.”
24   (See Doc. No. 42 at 2, 4–5.) Such fees associated with work done by outside attorneys would not
     appear to properly qualify as costs but rather would seem correctly characterized as attorneys’
25   fees. However, their characterization as costs in the pending petition does not affect the court’s
26   decision to approve that petition because adding that $4,110.00 for outside attorney legal research
     and writing to the already approved $8,250.00 award for attorneys’ fees would result in a total of
27   $12,360.00 in attorneys’ fees, which is 24.72% of the total recovery and still below the Eastern
     District’s 25% benchmark for attorneys’ fees in contingency cases involving minors. The court
28   will therefore grant approval of the compromise of plaintiff’s claims on this basis.
                                                        5
 1                                            CONCLUSION

 2        For the reasons set forth above:

 3              1. Plaintiff’s petition to approve minor’s compromise (Doc. No. 36) is granted;

 4              2. Pursuant to the parties’ settlement agreement (Doc. No. 38), defendant shall pay

 5                 $50,000 to plaintiff to resolve all claims resulting from the January 10, 2017

 6                 incident;

 7              3. Pursuant to plaintiff’s petition to approve minor’s compromise:

 8                     a. $8,250.00 of the $50,000.00 will be paid to plaintiff’s counsel as attorneys’

 9                         fees;

10                     b. $20,811.49 of the $50,000.00 will be paid to plaintiff’s counsel’s costs and

11                         expenses incurred in litigating this action;

12                     c. $5,851.75 of the $50,000.00 will go toward resolving plaintiff’s

13                         outstanding Medi-Cal lien; and

14                     d. The balance of the proceeds of the settlement, or $15,086.76, will be

15                         deposited into a custodial account established for the benefit of L.M. and

16                         administered by his mother, Griselda Martin.

17              4. The parties are directed to file a request for dismissal of this action within seven

18                 (7) days of the date of this order.

19   IT IS SO ORDERED.
20
       Dated:     March 7, 2019
21                                                       UNITED STATES DISTRICT JUDGE

22

23

24

25

26
27

28
                                                         6
